DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the preliminary amended claims filed 11/10/2021.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidmose et al. (U. S. Pat. App. Pub. No. – 2012/0177233).
	Regarding claim 1, Kidmose et al. disclose a method for calculating gain in a hearing aid (Fig. 8), comprising the steps of: recording electrical activity of the brain in response to a sound signal (301, [0062]), computing a temporal response function based on the recorded activity (403, [0063]), comparing the computed temporal response function with a template temporal response function (404, [0063]), and calculating a gain in the hearing aid based on the difference between the computed temporal response function and the template temporal response function ([0071]).
	Regarding claim 2, Kidmose et al. further disclose the method for calculating gain in a hearing aid, comprising the step of: extracting a sound intensity estimate from the sound signal, wherein the step of computing a temporal response function based on the recorded activity further comprises basing the temporal response function also on the sound intensity estimate (Fig. 3, [0062-0065]).  
	Regarding claim 3, Kidmose et al. further disclose the method for calculating gain in a hearing aid, comprising the step of: extracting a sound intensity estimate from the sound signal, wherein the step of computing a spectro-temporal response function based on the recorded activity further comprises basing the temporal response function also on the frequency content of the sound signal ([0084-0087]).  
	Regarding claim 4, Kidmose et al. further disclose the method for calculating gain in a hearing aid, wherein the step of recording electrical activity of the brain comprises recording electrical activity with electrodes placed on the hearing aid, and/or on the scalp of a user wearing the hearing aid (201-204, [0058]). 
	Regarding claim 5, Kidmose et al. further disclose the method for calculating gain in a hearing aid, wherein the step of computing the temporal response function, and /or step of calculating a gain is performed in an external device in wired or wireless communication with the hearing aid ([0013]).
	Regarding claim 6, Kidmose et al. further disclose the method for calculating gain in a hearing aid, wherein the sound signal is a continuous acoustic signal (321, [0062]).
	Regarding claim 7, Kidmose et al. further disclose the method for calculating gain in a hearing aid (Figs 1-2). 
	Regarding claim 8, Kidmose et al. further disclose the method for calculating gain in a hearing aid, wherein the step of recording electrical activity of the brain comprises recording electrical activity with electrodes placed on the hearing aid, and/or on the scalp of a user wearing the hearing aid ([0007-0010]).
	Regarding claim 9, Kidmose et al. further disclose the method for calculating gain in a hearing aid, wherein the step of recording electrical activity of the brain comprises recording electrical activity with electrodes placed on the hearing aid, and/or on the scalp of a user wearing the hearing aid ([0007-0010]).  
	Regarding claims 10-12, Kidmose et al. further disclose the method for calculating gain in a hearing aid, wherein the step of computing the temporal response function, and /or step of calculating a gain is performed in an external device in wired or wireless communication with the hearing aid ([0035, 0067, 0074]).
	Regarding claims 13-16, Kidmose et al. further disclose the method for calculating gain in a hearing aid, wherein the sound signal (Figs. 8-9) is a continuous acoustic signal as claimed inherently.  
	Regarding claims 17-20, Kidmose et al. further disclose the method for calculating gain in a hearing aid as claimed (Figs. 1, 3 and 8-9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651